*633DISSENTING- OPINION.
WOODSON, J.
— This is a proceeding in equity,, •which was filed in the circuit court of Jackson county,, to enjoin the defendants from selling certain real estate, described in the petition and located in Kansas City, belonging to the plaintiffs, for special taxes, designated in the proceeding as “Park and Boulevard Maintenance Tax;” and asking that the special tax-bills be declared null and void, for the reason that they were issued in violation of the Constitution of the United States and the State of Missouri, and contrary to the statutes of this State and the charter of Kansas City, and that they constituted clouds upon the titles-of plaintiffs to said real estate.
As no point is made as to the sufficiency of the pleadings, they will be omitted from this statement.
The cause was submitted to the court upon the following agreed statement of facts:
“1. Plaintiffs are, and were at the commencement of this suit, the owners of the property mentioned and described in the amended petition and in ‘Schedule A’' made a part thereof.
“2. Said ‘Schedule A’ is a copy of the land tax book for the year 1898, so far as that book relates to-the property of these plaintiffs in the West P'ark District, the said land tax book being the assessment roll with the taxes extended thereon for that year, with the collector’s notes entered thereon.
“3. The following is a list of real estate property in said West Park District not charged with any State,, county or general city tax for said year, because exempt from the payment of such taxes, and on all of' which no park maintenance tax was levied. The numbers on the left-hand side running from 1 to 55 are the numbers designated on the plat herewith filed, marked ‘Exhibit A’ and made a part thereof. Said. *634parcels 1 to 55 contain in the aggregate 37 acres of land. [Here follows the said list. It gives a description of the said 55 parcels of land, most of which are described as belonging to' various churches, charitable institutions, school district of Kansas City, etc. Parcel 41 is described as being Kansas City engine house. Two or three parcels are described as belonging to Kansas City.]
“4. The various parcels of land designated on said plat by the letters ‘R. R. L.’ placed thereon, are owned by various railroad companies, the most of them being used for track and depot purposes, and some of them for shop and roundhouse purposes. The said lands marked ‘R. R. L.’ amount in the aggregate to'200' acres. The said lands do not appear on the assessment roll, because assessed by the State Board of Equalization. Said ‘R. R. L.’ lots and lands are not charged with any local park maintenance tax.
“5. The assessed value of lands for said years, buildings and improvements thereon excluded, appearing upon said land tax-book, located in said West Park District, is $10,469,565; the assessed value of buildings and improvements on lands in said West Park District, as the same appears upon said land tax-book, is $5,659,970.
“6. The following is a true copy of the ordinance of said city levying general taxes for the year 1898. [This ordinance was approved April 21, 1898-, the first and second sections being as follows]:
“ ‘Section I. Taxes for the fiscal year 1898, commencing on the 18th day of April, 1898, are hereby levied on all property in Kansas City liable to taxation for State and county purposes, and not by general law exempt from municipal taxation, as follows, to-wit:
“ ‘1st. A general tax of ten mills on each dollar • of assessed value for general purposes. •
*635“ ‘2d. A tax of one mill on each dollar of such assessed value, which tax is necessary and will he sufficient to pay the amount certified to the Common Council by the Comptroller, to be raised by taxation during the fiscal year 1898, and for maintaining the sinking fund for the redemption of the bonds of the city. Of this one mill, the one-half mill is for the sinking fund, the other one-half mill is for bond and interest fund.
“ ‘3d. A tax of one mill on each dollar for such assessed value, which tax is necessary and will be sufficient for the maintenance of the water sinking fund created for the redemption of the city’s outstanding waterworks judgment bonds at the time of their maturity.
“ ‘Section II. The taxes hereby levied shall be entered and extended in the land and personal tax-book for 1898, as follows, to-wit:
“ ‘1st. The general tax against each tract or parcel of land or person or corporation in the first left-hand column, headed ‘ ‘ General Tax Per Centum. ’ ’
“ ‘2d. The aggregate amount of all other taxes against each tract or parcel of land or person or corporation, as one tax, in the second left-hand column, headed “Per Cent Tax for payment of Bonds.”
“The following is a true copy of the ordinance mentioned in the amended petition as levying the special park maintenance tax in said district for the year 1898, with a true copy of the resolution of the Board of Park Commissioners thereto attached. [The resolution is numbered 978; the title and certificate omitted]:
“ ‘Whereas, funds will be needed during the year 1898 for maintaining, constructing, repairing and otherwise improving parks, parkways, boulevards and other public grounds located in the West Park District and *636under the control and management of the Board of Park Commissioners.
“ ‘Therefore, be it provided by the Board of Park Commissioners of Kansas City, Missouri:
“ ‘Section 1. That for the purpose of maintaining, adorning, constructing and otherwise improving the parks, parkways, roads, boulevards or avenues located in the West Park District in Kansas City, Missouri, said board does hereby recommend to the Common Council of said city that there be levied for the year 1898 a special' assessment of two and one-half mills on each dollar of the assessed value upon all real estate liable for taxation for State and county purposes, exclusive of buildings and improvements thereon, in the West Park District in Kansas City, Missouri, according to the valuation and assessment of real estate in said West Park District made for city purposes for said year; said assessment to be made and collected as said Common Council may provide by ordinance in. pursuance of section number, thirty-three of article number ten of the charter of Kansas City, aforesaid.
“ ‘Section 2. That a certified copy of this resolution be delivered to each house of the Common Council aforesaid as notice of the action and recommendation of this board.’
“ ‘An ordinance levying a special assessment for the year 1898 upon all real estate, exclusive of the improvements thereon, in the West Park District in Kansas City, Missouri, for the purpose of maintaining, adorning, constructing, repairing and otherwise- improving the parks, parkways, boulevards and avenues located in said West Park District, and providing for the manner of payment and collection of said special assessments in pursuance of section number thirty-three of article number ten of the charter of said city.
“ ‘Whereas, the Board of Park Commissioners of *637Kansas City, Missouri, . . . has recommended to the Common- Council of said city that a special assessment he made upon all real estate, exclusive of the improvements thereon, in the West Park District for the year 1898 for the purpose of maintaining, adorning, constructing, repairing and otherwise improving the parks, parkways, roads, boulevards or avenues located in said West Park District which are under the control and management of the Board of Park Commissioners of said city.
“ ‘Therefore be it ordained by the Common Conn-cil of Kansas City:
“ ‘Section 1. That in pursuance of section number thirty-three of article number ten of the charter of said city, there is hereby levied for the fiscal year of 1898 upon all real estate, exclusive of all improvements thereon, liable for taxation for State and county purposes in the West Park District in Kansas City, Missouri, a special assessment of two and one-hálf mills on each dollar of the assessed value of all said real estate, exclusive of said improvements, as shown by the books of the city assessor for the assessment of real estate in said West Park District made for general city purposes in said year.
“ ‘Section 2. The special assessment hereby levied and made shall be used for the purposes of maintaining, adorning, constructing, repairing and otherwise improving the parks, parkways, roads, boulevards or avenues, or portions thereof, located in said West Park District, which are under the control and management of the Board of Park Commissioners as provided in section number thirty-three of article number ten of the charter of said city.
“ ‘Section 3. The special assessment hereby levied shall be entered and extended against each tract or parcel of land in said West Park District liable to such assessment and be collectible in the same manner and *638at the same time, as far as practicable, as is.provided by the city charter for entering, extending and collecting of general city taxes on said real property. Said special assessment shall be subject to the same rebates and when delinquent shall bear the same rates of interest and be subject to the same penalties as provided by the charter in the case of delinquent general city taxes.
“ ‘The laws and ordinances governing the entering, extending, payment and collection, and the sale for non-payment of general taxes of the city, shall, as far as practicable, govern the entering, extending and collection and the sale for non-payment of the special assessment hereby levied, provided the assessment herein made shall in no way be affected or invalidated by reason of said special assessment not being extended by the city auditor or delivered to the city treasurer within the time mentioned in section twenty of article five of said city charter relating to general city taxes.
“ ‘Section 4. It shall be the duty of the city treasurer to beep a separate account of all assessments levied and collected in pursuance of this ordinance, and said money when collected shall be deposited In the bank or banking institutions of said city having a contract with the city for deposits and safe keeping of the funds of said city in pursuance of section number twenty-two of article number four of the city charter, and all interest received from such depository or depositories on account of the depositing of any fund therein arising from this assessment shall be credited to and become a part of the fund received from this assessment and shall be used for the same purposes for which this assessment is made.
“ ‘Section 5. All ordinances or parts of ordinances in conflict with this ordinance, in so far as they conflict with this ordinance, are hereby repealed.
*639“ ‘Approved April 21, 1898.’
“8. At the same time the Common Council passed and the Mayor approved four other ordinances levying park maintenance taxes'in the other park districts, as stated in the amended petition. These five ordinances cover all the territory within the corporate limits of Kansas City. In each of the said last-named districts there are, and were at the passage of said ordinances, parks and boulevards to be maintained, which parks and boulevards are owned by the city and are under the control and management of the Board of Park Commissioners.
“9. The following is a copy of an ordinance of said city devoting property to park purposes, the city being the owner of the property at the date thereof. This parcel devoted to park purposes contains four acres. It is a part of the land designated on the plat called ‘Exhibit A’ as No. 19:„
“ ‘An ordinance appropriating certain land in the West Park District, now owned by Kansas City, Missouri, to park purposes and to place the same under the control and management of the Board of Park Commissioners.
“ ‘Be it ordained by the Common Council of Kansas City:
“ ‘Section 1. That the following described land situated in the West Park District, and now owned by Kansas City, Missouri, be and the same is hereby appropriated to park purposes to the end that the same may be improved, adorned and maintained as and for a public park, to-wit:
“ ‘A tract of land bounded on the west by the east line of Holly street in said Kansas City, Missouri, on the north by the south line of Twentieth street, on the east by the west line of West Prospect Place, and on the south by the north line produced from the west line of Reservoir avenue.
*640“ ‘Section 2. The land above described in section one shall be and the same is hereby placed under the control and management of the Board of Park Commissioners of Kansas City, Missouri, to be improved, adorned and regulated in such manner as said Board of Park Commissioners may deem best; provided, however, that said city reserves the right at any time by ordinance to use said ground for other purposes or to sell or dispose of said ground.
“ ‘Section 3. All ordinances or parts of ordinances in conflict with this ordinance, in so far as they conflict herewith, are hereby repealed.
“ ‘Approved September 11, 1897.’
“10. The parcel designated No*. 32, containing one-tenth of an acre, was conveyed to Kansas City for a park by a deed dated the 5th day of May, 1882. Said deed was accepted by the city and the parcel of land so conveyed was named Prospect Park. The following is a true copy of said deed with the endorsements thereon:
“ ‘Knew all men by these presents that we; "William Mulkey and Catherine Mulkey, the wife of said William Mulkey, of the City of Kansas, county of Jackson and State of Missouri, for and in consideration of one dollar to them in hand paid by the City of Kansas, in the county of Jackson and State of Missouri, the receipt whereof is hereby acknowledged, do by these presents remise, release and forever quitclaim unto the said City of Kansas the following described place or parcel of land situate in said City of Kansas aforesaid, to-wit: Lot one, block seven, as shown, by the recorded plat of the resurvey of Payne’s Addition to the said City of Kansas. To have and to* hold the same for the purpose of a public park forever and for no other purpose. In witness whereof we have here*641unto subscribed our names and affixed our seals tbe fifth day of May, A. D. 1882.
“ ‘William Mulkey, Catherine Mulkey. ’
“This deed was duly acknowledged on the 5th of May, 1882, and was duly recorded on the 31st of May, 1882.
‘ ‘ 11. The above two' pieces of land were the only parks in said West Park District at the date of said ordinance levying special park maintenance assessment. No boulevard, street, avenue or road in said district had at that time been placed under the control of the Board of Park Commissioners; but the following proceedings had been taken by Kansas City for the purposes of establishing and acquiring parks in the West Park District under the provisions of the charter:
“The Board of Park Commissioners had selected and designated land in the West Park District for two parks to be established therein and known respectively as Penn Yalley and West Terrace Park; said selection and designation had been by resolutions by the Board of Park Commissioners defined and described, and on the 6th day of June, 1886, upon recommendation of the Board of Park Commissioners, aforesaid, an ordinance was passed in the Common Council and approved by the mayor of Kansas City, entitled, ‘An ordinance to open and establish a public park in the West Park District in Kansas City, Missouri, to be known as Penn Yalley;’ the area of the land described in said ordinance to be condemned and taken for said park was 134 acres. By authority and provision of said ordinance, proceedings for the condemnation of the land described therein to be taken for said Penn Yalley Park were begun in the circuit court of Kansas City, Missouri, on the 16th day of December, 1896', by cause numbered 28709 in division No. 3 of said court, entitled, ‘In the matter *642of the condemnation of land for opening and establishing a public park in the West Park District of Kansas City, Missouri, to be known as Penn Valley, under Ordinance No. 7353, approved June 6,1896.’ Said condemnation proceedings were concluded in the circuit court by the rendition of a verdict by the jury of freeholders empaneled in said cause, to ascertain the value of the land taken and assess benefits arising therefrom, which said verdict was filed in the circuit court in said cause on the 24th day of April, 1897.
“Motions for a new trial were duly filed therein, argued and considered by the court and overruled, and judgment was rendered by the said circuit court on the 5th.day of November, 1898, in said cause, confirming the verdict of the jury, and providing that said Kansas City have and hold the property sought to be taken aforesaid for park purposes upon payment therefor of the compensation fixed by the jury. An appeal was taken from said judgment of the court by Martha E. Bacon, James Munroe and W. N. Munroe, owners of certain property which had been assessed with benefits for said park in said proceedings. Said appellants gave a supersedeas bond and filed their bill of exceptions in said cause, which was allowed by the court on the 31st day of October, 1899, and said cause is now, the 4th day of January, 1900, pending in the Supreme Court of the State of Missouri, but has not yet been argued and submitted.
“On the 11th day of September, 1895, ordinance was passed on recommendation of the Board of Park Commissioners, locating a park in West Park District, to be known as West Terrace, and on the 5th day of October, 1896, proceedings were concluded for the condemnation of land for said park by the rendition of a verdict by a jury in said cause,, fixing the compensation to be paid for said property and assessments of benefits to be received in payment of the same,- and, *643afterwards, to-wit, on the 20th day of November, 1897, the verdict of said jury was confirmed by the court by decree which declared that the city should have and hold the property sought to be taken for the purpose» specified in the ordinance, providing for such improvement, upon payment of the compensation assessed by the jury for the property to be taken. Said cause was-also appealed to the Supreme Court, and on the 18th day of April, 1899, the Common Council of Nansa» City, on recommendation of the Board of Park Commissioners, repealed said ordinance and dismissed the proceedings thereunder, and enacted a new ordinance in lieu thereof, reducing the area to be taken for said West Terrace Park.
“Under this new ordinance, proceedings were at once begun and are now pending in the circuit court of Jackson county, Missouri,' for the establishment of the West Terrace Park to contain an area of 26 acres. This cause has been tried and submitted to the jury, which is now assessing the value of lands and benefits to arise from the improvement. Said two parks are designated on the map ‘Exhibit A’ herewith filed in red and are marked respectively ‘Penn Valley’ and ‘West Terrace.’
“12. All parties reserve the right to object to any of the facts before stated on the ground that they are immaterial Or irrelevant. All parties reserve the right to offer other evidence as to them shall seem best. Counsel on both- sides of this case understand that the charter of Kansas City and amendments thereto, mentioned in the pleadings, are public laws of which all courts are required to take judicial notice, but to obviate any trouble that may arise it is agreed that the charter and amendments as' set forth in a printed book entitled ‘ Charter and Revised Ordinances Annotated,. Kansas City, Missouri, 1898,’ shall be considered a part of the record in this case the same as if copied *644herein in all courts in which this case may be tried and in all courts to which this case may go on review.”
“The said ‘Schedule A,’ filed with the amended petition and made a part thereof, being the schedule mentioned in the first paragraph of said agreed statement of facts, was also read in evidence by the plaintiffs, and which said schedule is in words and figures as follows:
“tHere follows said ‘Schedule A.’ It is headed ‘Land Tax Book for 1898 of Kansas City, Jackson County, Missouri.’ In one column it gives the tract numbers corresponding to the numbers stated in the petition; in another a description of each parcel or lot; in another the names of the owners. Then follows columns headed as follows: ‘Value Per Parcel Returned by Assessor,’ ‘Value of Improvements Returned by Assessor,’ ‘Total Value Returned by Assessor,’ ‘Value Per Parcel as Corrected by Board of Appeals,’ ‘G-enéral Tax Per Centum,’ ‘Per Cent-Tax for Payment of Bonds and Coupons, ’ ‘ Total Tax for 1898, ’ ‘Taxes Paid and Date of Payment for 1898,’ and ‘Assessment for Maintaining Parks and Boulevards in West Park District.’ This schedule shows all taxes paid save the last-named tax.
“The plaintiffs also put in evidence the plat mentioned in said agreed statement of facts as ‘Exhibit A. ’ It is agreed that the original of said plat may be sent up to the Supreme Court or to any other appellate court to which this case may go, and that it shall be taken and considered the same as if it were a certified copy.”
The plaintiffs, to further maintain the issues on their part, introduced parol evidence tending to show how the assessment of the taxes was made, and the character and amount of land owned by the city for *645park purposes situate iu West Park District; none of which, as I view the case, need he here stated.
The court found for the defendants, dissolved the temporary injunction, and dismissed plaintiffs’ bill.
In due time plaintiffs filed their motion for a new trial, and in arrest of judgment, which were, by the court, overruled — to which action of the court in overruling said motions, the plaintiffs duly excepted and have appealed the cause to this court.
I. In my judgment the taxes in controversy are void for two reasons; and that for either of which the judgment of the circuit court should be reversed, and a decree entered here in conformity to the prayer of the bill. Those reasons are as follows: First, because they were in violation of the express terms of section 33 of article 10 of the charter of Kansas City. Second, because the ordinance making the levy is unconstitutional and void, for the reason that it is in conflict with that portion of section 1 of the 14th Amendment of the Constitution of the United States, which is in the following words: “No State shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States, nor shall any State deprive any person of life, liberty or property without due process of law, nor deny to any person within its jurisdiction the equal protection of the laws. ”
I will consider these two propositions in the order stated.
Section 33 of article 10 of the charter of Kansas City reads as follows: ‘ ‘ The real estate, exclusive of improvements thereon, in each park district may, upon recommendation of the Board of Park Commissioners, be assessed annually for maintaining, adorning, constructing, repairing and otherwise improving the park or parks, parkways, road or roads, boulevard or boulevards, avenue or avenues, or portions thereof, located *646therein, which are under the control and management of the Board of Park Commissioners, and such assessment may be made according to the valuation and assessment of real estate in each park district made for city purposes. Every such assessment shall be made and collected as provided by ordinance of the Common Council.”
The ordinance making the levy complained of provides in part as follows:
“Section 1. That in pursuance of section number • thirty-three of article number ten of the charter of said city there is hereby levied for the fiscal year of 1898 upon all real estate, exclusive of all improvements thereon, liable for taxation for State and county purposes in the West Park District in Kansas City, Missouri, a special assessment of two and one-half mills on each dollar of the assessed value of all said real estate, exclusive of said improvements, as shown by the books of the city assessor for the assessment of real estate in said West Park District made for general city purposes in said year.
“Section 2. The special assessment hereby levied and made shall be used for the purpose of maintaining, adorning, constructing, repairing and otherwise improving the parks, parkways, roads, boulevards or avenues, or portions thereof, located in said West Park District,” etc.
There were fifty-five tracts of real estate lying within the bounds of said park district which did not appear upon the books of the city assessor showing the real estate of said district which was assessed for general city purposes for the year 1898, and were, therefore, under the terms of section 1 of said ordinance, excluded from the special assessment for park and boulevard purposes. Said parcels of land in the aggregate exceeded in area more than two hundred and forty acres, and belonged to various railroad com*647pañíes, churches, charitable institutions, and school districts of said city. Two or three pieces of it belonged to Kansas City. The value of this property so excluded from that assessment, exclusive of the improvements thereon, at the time the levy was made, was about $3,500,000. Said section 1 of the ordinance making the levy for park and boulevard purposes is clearly in direct conflict with and repugnant to section 33 of article ten of the charter of said city. The language of that charter provision is that “the real estate, exclusive of improvements thereon, in each park district may ... be assessed annually,” etc. The words “the real estate” there used mean all of the real estate of the district may be assessed, annually, and not all or any part of the real estate thereof, which the majority opinion holds them to mean, and which it must necessarily so hold in order to- arrive at the conclusions stated in the opinion.
The words “the real estate” of the district are so plain and unambiguous in their meaning that they need no interpretation, and, if undertaken, it would on that account be difficult to find language to do so. In fact, if I correctly understand the majority opinion, it does not hold that those words if considered alone and independent of the words, “May, upon recommendation of the Board of Park Commissioners, be assessed annually for maintaining, adorning,” etc., found in the next clause of the section, would mean anything less than the entire real estate lying within the park district, hut holds that the words last quoted modify the meaning of the words “the real estate” of the district so as to authorize the park board to assess any or all of said real estate for those purposes. In other words, that when the two clauses are read and construed together they mean the same as if the section read as follows: “Ilpon the recommendation of the Board of Park Commissioners the city council may *648annually assess any or all of the real estate lying within the limits of the park district, provided the parcels selected for those purposes are not arbitrarily made.” In my judgment that is not the meaning of either of said clauses when considered separately, nor the meaning of the two when read and construed together, as the majority opinion holds. The word “may,” as used in the latter quotation from said charter provision, clearly refers to the annual assessment of taxes made for maintaining, adorning, constructing, repairing and otherwise improving the parks and boulevards. Under the conditions the parks and boulevards were in at the time the charter was adopted, no one could tell what amount of revenue would be required to be expended for the purposes mentioned. The framers thereof intended to leave it to the park board to determine whether the assessment should be made annually or not. If one assessment would produce sufficient revenue to support the parks and boulevards for two years, then there would be no necessity for making an annual levy, and for that'reason it was left to the park board to recommend how often the levy should be made. This view is strengthened by the fact that under the charter the council cannot make the levy except upon the recommendation of the park board. This construction also metes out exact justice and does equity to all by distributing the burden of taxation equally upon all; while by the construction placed upon it by the majority opinion injustice and oppression are heaped upon the few. By that opinion about $3,500,000 worth of property of the district has escaped taxation, which is about one-third of its assessed value. By that exemption the taxes upon the other property of the district are increased thirty-three and a third per cent — a most unrighteous discrimination and a species of high-handed oppression, which should not be tolerated. If the council, under the guise of exercising a sound *649discretion in taxing and. exempting property from taxation, can exempt one-third of the property of the district from taxation, and impose its just proportion upon the other two-thirds, why can it not exempt one-half or two-thirds, or a large proportion of it under the same cloak, and justify its conduct for the same reasons advanced here? The council could have with the same degree of reason and justice reversed the matter and have assessed the property which it exempted and exempted that which it assessed.
Clearly the council have no such power.
This question was not involved in the case of Kansas City v. Bacon, 147 Mo. 259, nor in any other case in this court to which my attention has been called. There is nothing in that case that militates against the foregoing observations. That was a proceeding under the Constitution to condemn land for park purposes, and, under the law, before real estate could be assessed for benefits received from establishing the park, a freeholders’ jury was required to find, as a matter of fact, that the land was actually benefited by the establishment of the park before the assessment could be made. In that case the jury found that the land was not benefited, and for that reason refused to assess benefits, and this cqurt correctly sustained that finding of the jury; but that is not this case. Here all of the property in the district is conclusively presumed to be benefited, and no owner of any tract of land lying within the boundaries of the district is even entitled to' a hearing upon the question of benefits or no benefits. This is a legislative assessment, and the mere fact that the property is located within the benefit district is conclusive of the fact that it is benefited by the improvements. It is thus seen that the question there involved was one of benefits, while the one here is discrimination. This is the very foundation of'the scheme of taxation, *650and if it is removed the whole park and boulevard system would fall with it. The validity of that scheme of taxation constituted the basis of the principal argument made by counsel on behalf of respondent in his oral presentation of. the case to this court, and is most earnestly insisted upon in his able brief filed herein, as is shown by the following authorities: Egyptian Levee Co. v. Hardin, 27 Mo. 498; Garrett v. St. Louis, 25 Mo. 505, 513; Farrar v. St. Louis, 80 Mo. 379, 394, 395; Kansas City Grading Co. v. Holden, 107 Mo. 305; Moberly v. Hogan, 131 Mo. 19, 23; Keith v. Bingham, 100 Mo. 300, 307; Morrison v. Morey, 146 Mo. 543; Barber Asphalt Pav. Co. v. French, 158 Mo. 534; Prior v. Construction Co., 170 Mo. 439; Hernan v. Allen, 156 Mo. 534; Hernan v. Schulte, 166 Mo. 409; Meier v. St. Louis, 180 Mo. 391; Paving Co. v. Munn, 185 Mo. 552; Mattingly v. District of Columbia, 97 U. S. 687, 692; Spencer v. Merchant, 125 U. S. 345, 356, 357; Hagar v. Reclamation District, 111 U. S. 701, 705; Bauman v. Ross, 167 U. S. 548, at pages 589, 590, where various rules are summed up and many citations given; Railroad v. Barber Asphalt Co., 197 U. S. 430; Heman Const. Co. v. Railroad, 206 Mo. 172.
Admitting for the argument’s sake, and that is the best any one can claim for said charter provision, that the two clauses thereof before quoted when read together render the meaning thereof ambiguous and sus-, ceptible of either of the two constructions before suggested, then that construction should be placed upon it which will result in just and reasonable results. In ascertaining the meaning of a law, whether organic or statutory, it is always permissible to consider the consequences of any construction proposed. In obedience to this wise and just cause of construction, this court has many times held that it is not to be presumed that unjust or unreasonable results are to flow from the law; and it should not be construed so as to accomplish such *651results if its terms will permit of an interpretation that is just and reasonable. [Lamar W. & E. L. Co. v. City of Lamar, 128 Mo. 188.] And, as was said in the ease of Plum v. City of Kansas, 101 Mo. l. c. 533, “It is a useful and safe rule of construction to resolve any ambiguity or obscurity in a statute in favor of such reading of it as will best meet the demands of natural justice so far as that can be done without violence to the settled legal principles.”
It will not do to say that the able and distinguished gentleman who drafted this charter ever intended to confer upon the city council the.power to exempt from taxation property in the district which was taxable under the law, and thereby unjustly increase the burden of taxation upon the remaining property of the district.
Ever since the case of Sheehan v. Good Samaritan Hospital, 50 Mo. 155, this court in an unbroken line of cases, down to date, has uniformly held that all such property as that exempted in the case at bar is not exempt from taxation for benefits received by local improvements. All of these cases are predicated upon the theory that each piece of real estate is specially benefited by the improvement and that it must be taxed with its proportional part of the total cost of the improvement. [Heman Construction Co. v. Railroad, 206 Mo. 172.]
II. The second reason I have for believing the judgment should be reversed is, that the ordinance making the levy of the special taxes involved in this controversy is unconstitutional and void, because it violates section 1 of the XIV. Amendment of the Constitution of the United States, which provides that no State shall deny to any person within its jurisdiction the equal protection of the laws.
In the consideration of this question it must be borne in mind that, under the charter provision before *652mentioned, the real estate only, exclusive of the improvements thereon, is taxable for park and boulevard purposes. Thus stripped of all improvements there remains nothing for assessment but the naked land of the district. That land belonged to divers persons and corporations. The city council by said ordinance assessed certain parcels of that land, and omitted to assess other portions of it. That assessed was worth about $6,500,000, and that omitted was worth $3,500,-000.
The owners of the lands assessed claim that the ordinance in question denies to them the equal protection of the laws; that it is an unjust discrimination against them and in favor of those whose lands are not assessed, and thereby casts the entire burden of the taxation upon their property, in violation of said amendment. The intention of that amendment was to prevent legislation which embraces within its provisions only a portion of the persons or things which naturally belong to the same class and who are similarv situated. [Railroad v. Ellis, 165 U. S. 150.]
Upon the other hand, counsel for respondents contends that the record shows that the ordinance in question embraces within its provisions all lands of the district which naturally and reasonably belong to the same class and that are similarly situated and used, and that it does not arbitrarily select only a portion of the lands which rationally belong to the same class, and taxes them, and omits other lands of the same class.
If the record showed that the ordinance embraced all of the lands that belonged to the same natural class, as contended for by respondents, then the ordinance would not be obnoxious to that constitutional provision. The laws of the State do not offend against that provision if all persons and things that are subject to them are treated alike under similar circumstances and conditions in respect to both the privileges con*653ferred and liabilities imposed. [Andrus v. Ins. Assn., 168 Mo. 151, l. c. 163; Railroad v. Mackey, 127 U. S. 209; Railroad v. Mathews, 165 U. S. 25; Plessy v. Ferguson, 163 U. S. 550; Railroad v. Humes, 115 U. S. 512.]
It is argued that the class of land embraced within the terms of the ordinance does not belong to the same class that the lands which are not assessed belong to, but learned counsel for respondents has not pointed out the distinguishing features that separate the lands into two natural classes. If they are to be classified according to ownership or by the purposes for which they are being used, then the classification might be extended so as to exempt the property of telegraph, telephone, express and steamboat companies. And if that extension can be made without infringing upon that section of the Constitution, why might it not reach out still further and take in the property of insurance and banking corporations, or that of any other corporation or individual upon whom the friendly smiles of the ■city council might perhaps gently fall? Or, if any one or all of those things may be done, what would prevent the council from changing its mind, transfer its affections, become more just, and shift the burden of taxation from the shoulders of those who have borne it for the last decade and saddle it upon the property which has escaped this taxation, through this favoritism, for the next ten years, and thereby correct the injustice and discrimination heretofore done?
The answer to the question must obviously be nothing, for the reason that all of the property now exempt from taxation under the ordinance is, according to the Constitution and laws of the State, subject to taxation for these special benefits. This court has so held time and again, and it would be a useless waste of time to cite the decisions so holding. That being undeniably true, then from whence does the city council derive its *654power to thus arbitrarily and unjustly discriminate between the different pieces of property that it will tax? It is not to be found in the bonds of the Union, in the Constitution or statutes of this State, nor in the charter of Kansas City. It is but an unauthorized, arbitrary, unjust usurpation of power; discriminating and oppressive in its effects, and clearly denies appellants the equal protection of the laws.
The foregoing views are fully supported by the case of St. Louis v. Heitzeberg Packing Co., 141 Mo. 375, which involved the validity of an ordinance of the city of St. Louis, commonly called the “smoke ordinance.” In holding that ordinance void Gantt, J., speaking for the court, used this language: “On the other hand, if, as learned counsel suggests, the ordinance is not enforced in all its strictness, but much is left to the discretion of the inspectors, then we have an unregulated official discretion which of itself renders the ordinance void, for it cannot be tolerated that the rights of a citizen in this State shall depend entirely upon the caprice of any official, high or low. All valid ordinances must fix the duty or liability of the citizen by certain intelligible prescribed rules so that he may govern himself accordingly. ” •
The difference between the question presented in that case and this is one of degree only, and not one of principle. There the ordinance permitted the inspector to fix and prescribe the rights of the citizen; and here, if respondents’ contention that the charter of Kansas City authorizes the city council to determine what property shall or shall not be taxed for general purposes, or for local improvements, is right, it would be an equally unauthorized delegation of power, for the reason that all property must be taxed according to the Constitution and laws of the State, and not according to the caprice of the city council. If the city council has that power, then what is to prevent it from taxing *655the real estate of railroads and that upon which churches, schools and court houses, etc., stand in one park district, and exempt it in another? The mere asking the question answers it; and refutes the contention of respondents and shows the injustice and absurdity to which it would lead if tolerated. It would open wide the door for the perpetration of injustice, fraud and oppression, and that too in plain violation of the Constitutions of the United States and of this State.
It is not denied that the city council has certain discretionary powers, but they are encompassed within certain well defined and known limits, and the power to determine what property may or may not be taxed is not one of those powers.
The same question came before the Supreme Court of the United States in the case of Yick Wo v. Hopkins, Sheriff, 118 U. S. 356. In that ease the court held that the State was prohibited by the Constitution of the United States from delegating to the council such arbitrary power to pass such unjust and discriminatory ordinances; and in doing so used the following-language :
“It is contended on the part of the petitioners that the ordinances for violations of which they, are severally sentenced to imprisonment, are void on their face, as being within the prohibitions of the Fourteenth Amendment; and, in the alternative, if not so, that they are void by reason of their administration, operating unequally, so as to punish in the present petitioners what is permitted to others as lawful, without any distinction of circumstances — an unjust and illegal discrimination, it is claimed, which, though not made expressly by the ordinances, is made possible by them.
“When we consider the nature and the theory of our institutions of government, the principles upon which they are supposed to rest, and review the history of their development, we are constrained to conclude *656that they do not mean to leave room for the play and action of purely personal and arbitrary power. Sovereignty itself is, of course, not subject to law, for it is the author and source of law; but in our system, while sovereign powers are delegated to the agencies of government, sovereignty itself remains with the people, by whom and for whom all government exists and acts. And the law is the definition and limitation of power. It is, indeed, quite true, that there must always be lodged somewhere, and in some person or body, the authority of final decision; and in many cases of mere administration the responsibility is purely political, no appeal lying except to the ultimate tribunal of the public judgment, exercised either in the pressure of opinion or by means of the suffrage. But the fundamental rights to life, liberty, and the pursuit of happiness, considered as individual possessions, are secured by those maxims of constitutional law which are the monuments showing the victorious progress of the race.in securing to men the blessings of civilization under the reign of just and equal laws, so that, in the famous language of the Massachusetts Bill of Rights, the government of the commonwealth ‘may be a government of laws and not of men. ’ For, the very idea that one man may be compelled to hold his life, or the means of living, or any material right essential to- the enjoyment of life, at the mere will, of another, seems to be intolerable in any country where freedom prevails, as being the essence of slavery itself.
“There are many illustrations that might be given of this truth, which would, make manifest that it was self-evident in the light of our system of jurisprudence. The case of the political franchise of voting is one. Though not regarded strictly as a natural right, but as a privilege merely conceded by society according to its will, under certain conditions, nevertheless *657It is regarded as a fundamental political right, because preservative of all rights.
“In reference to* that right, it was declared by the Supreme Judicial Court of Massachuetts, in Capen v. Foster, 12 Pick. 485, 489, in the words of Chief Justice Shaw, ‘that in all cases where the Constitution has conferred a political right or privilege, and where the Constitution has not particularly designated the manner in which that right is to be exercised, it is clearly within the just and constitutional limits of the legislative power to adopt any reasonable and uniform regulations., in regard to the time and mode of exercising that right, which are designed to secure and facilitate the exercise of such right, in a prompt, orderly, and convenient manner;’ nevertheless, ‘such a construction would afford no warrant for such an exercise -of legislative power, as, under the pretence and color of regulating, should subvert or injuriously restrain the right itself.’ It has accordingly been held generally in the States, that, whether the particular provisions of an act of legislation, establishing means for ascertaining the qualifications of those entitled to vote and making previous registration in lists of such, a condition precedent to the exercise of the right, were or were not reasonable regulations, and accordingly valid or void, was always open to inquiry, as a judicial question. [See Daggett v. Hudson, 1 Western. Rep. 789, decided by the Supreme Court of Ohio, where many of the cases are collected; Monroe v. Collins, 17 Ohio St. 665.]
‘ ‘ The same principle has been more freely extended to the quasi-legislative acts of inferior municipal bodies, in respect to which it is an ancient jurisdiction of judicial tribunals to pronounce upon the reasonableness and consequent validity of their by-laws. In respect to these, it was the doctrine that every by-law must be reasonable, not inconsistent with the charter *658of the corporation, nor with any statute of Parliament, nor with the general principles of the common law of the land,. particularly those having relation to the liberty of the subject or the rights of private property. [Dillon on Municipal Corporations (3 Ed.), sec. 319, and cases cited in notes.] Accordingly, in the case of State ex rel. v. Cincinnati Gas-Light and Coke Company, 18 Ohio St. 262, 300, an ordinance of the city council purporting to fix the price to be charged for gas, under an authority of law giving discretionary power to do so, was held to be bad, if passed in bad faith, fixing an unreasonable price, for the fraudulent purpose of compelling the gas company to submit to an unfair appraisement of their works. And a similar question, very pertinent to the one in the present cases, was decided by the Court of Appeals of Maryland, in the case of City of Baltimore v. Radecke, 49 Md. 217. In that case the defendant had erected and used a steam engine, in the prosecution of his business as a carpenter and box-maker in the city of Baltimore, under a permit from the mayor and city council, which contained a condition that the engine was Go be removed after six months ’ notice to that effect from the mayor. ’ After such notice and refusal to conform to it, a suit was instituted to recover the penalty provided by the ordinance, to restrain the prosecution of which a bill in equity was filed. The court holding the opinion that Ghere may be a case in which an ordinance, passed under grants of power like those we have cited, is SO' clearly unreasonable, so arbitrary, oppressive, or partial, as to- raise the presumption that the legislature never intended to confer the power to pass it, and to justify the courts in interfering and setting it aside as a plain abuse of authority, ’ it proceeds to speak, with regard to the ordinance in question, in relation to the use of steam *659engines, as follows: ‘It does not profess to prescribe regulations for tbeir construction, location, or use, nor require such precautions and safe-guards to be provided by those who own and use them as are best calculated to render them less dangerous to life and property, nor does it restrain their use in box factories and other similar establishments within certain defined limits, nor in any other way attempt to promote their safety and security without destroying their usefulness. But it commits to the unrestrained will of a single public officer the power to notify every person who now employs a steam engine in the prosecution of any business in the city of Baltimore, to cease to do so, and, by providing compulsory fines for every day’s disobedience of such notice and order of removal, renders his power over the use of steam in that city practically absolute, so that he may prohibit its use altogether. But if he should not choose to do this, but only to act in particular cases, there is nothing in the ordinance to guide or control his action. It lays down no rules by which its impartial execution can be secured or partiality and oppression prevented. It is clear that giving and enforcing these notices may, and quite likely will, bring ruin to the business of those against whom they are directed, while others, from whom they are withheld, may be actually benefited by what is thus done to their neighbors ; and, when we remember that this action or non-action may proceed from enmity or prejudice, from partisan zeal or animosity, from favoritism and other improper influences and motives easy of concealment and difficult to be detected and exposed, it becomes unnecessary to suggest or to comment upon the injustice capable of being brought under cover of such a power, for that becomes apparent to every one who gives to the subject a moment’s consideration. In fact, an ordinance which clothes a single individual with such power hardly falls within the domain of law, and *660we are constrained to pronounce it inoperative and void. ’
“This conclusion, and the reasoning on which it is based, are deductions from the face of the ordinance, as to its necessary tendency and ultimate actual operation. In the present cases we are not obliged to reason from the probable to the actual, and pass upon the validity of the ordinances complained of, as tried merely by the opportunities which their terms afford, of unequal and unjust discrimination in their administration. For the cases present the ordinances in actual operation, and the facts shown establish an administration directed so exclusively against a particular class of persons as to' warrant and require the conclusion that, whatever may have been the intent of the ordinances as adopted, they are applied by the public authorities charged with their administration, and. thus representing the State itself, with a mind so unequal and oppressive as to amount to a practical denial by the State of that equal protection of the laws which is secured to the petitioners, as to all other persons, by the broad and benign provisions of the Fourteenth Amendment to the Constitution of the United States. Though the law itself be fair on its face and impartial in appearance, yet, if it is applied and administered by public authority with an evil eye and an unequal hand, so as practically to make unjust and illegal discriminations between persons in similar circumstances, material to their rights, the denial of equal justice is still within the prohibition of the Constitution. This principle of interpretation has been sanctioned by this court in Henderson v. Mayor of New York, 92 U. S. 259; Chy Lung v. Freeman, 92 U. S. 275; Ex parte Virginia, 100 U. S. 339; Neal v. Delaware, 103 U. S. 370; and Soon Hing v. Crowley, 113 U. S. 703.
“The present cases, as shown by the facts disclosed in the record, are within this class. It appears that *661both petitioners have complied with every requisite, deemed by law or by the public officers charged with its administration, necessary for the protection of neighboring property from fire, or as. a precaution against injury to the public health. No reason whatever, except the will of the supervisors, is assigned why they should not be permitted to carry on, in the accustomed manner, their harmless and useful occupation,, on which they depend for a livelihood. And while this: consent of the supervisors is withheld from them and from two hundred others who have also petitioned, all of whom happen to be Chinese subjects, eighty others, not Chinese subjects, are permitted to carry on the same business under similar conditions. The fact of this discrimination is admitted. No reason for it is shown, and the conclusion cannot be resisted that no reason for it exists except hostility to the race and nationality to which the petitioners belong, and which in the eye of the law is not justified. The discrimination is, therefore, illegal, and the public administration which enforces it is a denial of the equal protection of the laws and a violation of the Fourteenth Amendment of the Constitution.”
Conceding that the charter of Kansas City gives to the city council the power contended for by learned counsel for respondents, then, according to the last authority cited, it would be clearly violative of the Fourteenth Amendment, because it would authorize the council to make the unjust discrimination before pointed out.
But in my opinion the charter grants no such capricious power to the city council. I believe, as stated in the former'part of this opinion, it requires the council to assess all the real estate of the district, and not all or parts as it may see proper to do. If that is true, then the charter provision is not void because it violates. the Fourteenth Amendment in that particular; but the *662ordinance is clearly void because it is in conflict with tbe charter and said constitutional provision.
I am, therefore, of the opinion that the judgment should be reversed, and that a decree should be here entered adjudging said tax bills null and void and of no force or effect.
Burgess and Graves, JJ., concur.